Case 2:21-cv-00016-GJP Document1 Filed 01/04/21 Page 1of 7
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

JS 44 (Rev. 10/20)

purpose of initiating the civil docket sheet.

I. (a) PLAINTIFFS

RICHARD MATHER

(b) County of Residence of First Listed Plaintiff

BUCKS

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

Cooper Schall & Levy, 2000 Market Street, Suite 1400,
Philadelphia, PA 19103 (215)561-3313

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

DEFENDANTS

NOTE:

Attorneys (If Known)

 

County of Residence of First Listed Defendant

COSTCO WHOLESALE CORP., ET AL.
KING

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

 

HI. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Box for Plaintiff

 

 

  

    

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 
 
  
   
 

Hl. BASIS OF JURISDICTION (Place an “X” in One Box Only)
(For Diversity Cases Only) and One Box for Defendant)
[1 US. Government [[]3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Gavernment Not a Party) Citizen of This State [zk] 1 | | Incorporated or Principal Place C 4 C4
of Business In This State
LC] 2 U.S. Government [x] 4 Diversity Citizen of Another State Cl 2 C] 2 Incorporated and Principal Place O 5 CO 5
Defendant (indicate Citizenship of Parties in Item IID) of Business In Another State
Citizen or Subject ofa C 3 CI 3 Foreign Nation C] 6 Le
Foreign Country
IV. NATURE OF SUIT (Place a an “X""jn One Box Only) Click here for: Nature of Suit Code Descriptions.
ke _ CONTRACT. a _ TORTS | -|  FORFEITURE/PENALTY. {| BANKRUPTCY OTHER STATUTES
110 Insurance PERSONAL INJURY PERSONAL INJURY | |62s Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marine 310 Airplane [x] 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability _j690 Other 28 USC 157 3729{a))
140 Negotiable Instrument Liability CT 367 Health Care/ 400 State Reapportionment
150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical = PROPERTY: RIGHTS: - 410 Antitrust
& Enforcement of Judgment Slander Personal Injury |_| 820 Copyrights |_| 430 Banks and Banking
151 Medicare Act | 330 Federal Employers’ Product Liability |__| 830 Patent |__| 450 Commerce
152 Recovery of Defaulted Liability C] 368 Asbestos Personal |_| 835 Patent - Abbreviated 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability 840 Trademark Corrupt Organizations
L] 153 Recovery of Overpayment Liability PERSONAL PROPERTY [2% EABOR 880 Defend Trade Secrets | 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud [710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
T] 160 Stockholders’ Suits 355 Motor Vehicle 371 Truth in Lending Act | 485 Telephone Consumer
|_| 190 Other Contract Product Liability [_] 380 Other Personal | ]720 Labor/Management SOCIAL SECURIT Protection Act
195 Contract Product Liability | 360 Other Personal Property Damage Relations 861 HIA (1395ff) 490 Cable/Sat TV
196 Franchise Injury LC] 385 Property Damage 740 Railway Labor Act 862 Black Lung (923) 850 Securities/Commodities/
| 362 Personal Injury - Product Liability 751 Family and Medical 863 DIWC/DIWW (405(g)) Exchange
Medical Malpractice Leave Act 864 SSID Title XVI 890 Other Statutory Actions
“REAL:PROPERTY: “CIVIL RIGHTS “PRISONER PETITIONS 790 Other Labor Litigation 865 RSI (405(g)) 891 Agricultural Acts
|_| 210 Land Condemnation 440 Other Civil Rights Habeas Corpus: 791 Employee Retirement 893 Environmental Matters
220 Foreclosure 441 Voting 463 Alien Detainee Income Security Act STAX: 895 Freedom of Information
230 Rent Lease & Ejectment 442 Employment 510 Motions to Vacate ri] 870 Taxes (U.S. Plaintiff Act
240 Torts to Land 443 Housing/ Sentence or Defendant) 896 Arbitration
245 Tort Product Liability Accommodations | 530 General | 871 IRS—Third Party 899 Administrative Procedure
| _|290 All Other Real Property [_} 445 Amer. w/Disabilities -[”] 535 Death Penalty SIMMIGRATION 26 USC 7609 Act/Review or Appeal of
Employment Other: 462 Naturalization Application Agency Decision
4] 446 Amer. w/Disabilities - 540 Mandamus & Other 465 Other Immigration ] 950 Constitutionality of
Other 550 Civil Rights Actions State Statutes
[| 448 Education 555 Prison Condition
560 Civil Detainee -
Conditions of
Confi

 

 

 

 

 

 

 

V. ORIGIN (Place an “X” in One Box Only)

6 Multidistrict

[x] 1 Original Li Removed from CT 3 Remanded from Oo 4 Reinstated or oO 5 Transferred from - 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

28 U.S.C. §1332

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

VI. CAUSE OF ACTION

Brief description of cause:

 

Trip and Fall

 

 

 

 

 

 

VIL REQUESTED IN ([] CHECK IF THIS IS A CLASSACTION DEMAND $ CHECK YES only if demanded in complaint:

COMPLAINT: UNDER RULE 23, F.R.W.P. JURY DEMAND: Elves [No
VIII. RELATED CASE(S)

AY if fi

IF ANY (See instructions): DOCKET NUMBER

DATE At TR ATTORNEY OF RECORD a
12/21/2020
FOR OFFICE USE ONLY se
AMOUNT "APPLYING IFP JUDGE MAG. JUDGE

RECEIPT #
Case 2:21-cv-00016-GJP Document1 Filed 01/04/21 Page 2 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RICHARD MATHER
4 Jacqueline Circle
Richboro, PA 18954

Plaintiff
v.
COSTCO WHOLESALE CORP. : CIVIL ACTION
c/o CT Corporation :
116 Pine Street, Suite 320 : NO.

Harrisburg, PA 17101,

JOHN DOES (1-10)

(fictitious names for the owners, possessors, :
inspectors, managers, controllers, operators, :
and maintainers of the subject property, :
real and personal),

JANE DOE 1-10
(fictitious names for the owners, possessors, :
inspectors, managers, controllers, operators, :
and maintainers of the subject property, :
real and personal),

And
XYZ CORPORATION 1-10
(fictitious names for the owners, possessors, :

inspectors, managers, controllers, operators, :

and maintainers of the subject property, :
real and personal) : CIVIL ACTION COMPLAINT

Defendants

I. PARTIES

1. Plaintiff, Richard Mather, is an adult individual, residing at the above-

captioned address.

2. Defendant, Costco Wholesale Corporation, is a business corporation,

incorporated in the State of Washington, and existing, operating, and doing business
Case 2:21-cv-00016-GJP Document1 Filed 01/04/21 Page 3 of 7

under the laws of the Commonwealth of Pennsylvania, with a registered agent located at

the above-captioned address.

3. Defendant, John Doe (1-10), are unidentified adult individuals who
owned, possessed, inspected, managed, controlled, operated, and maintained the Costco
Wholesale business located at 100 Veterans Way, Warminster, PA 18974.

4. Defendant, Jane Doe (1-10), are unidentified adult individuals who owned,
possessed, inspected, managed, controlled, operated, and maintained the Costco
Wholesale business located at 100 Veterans Way, Warminster, PA 18974.

5. Defendant, XYZ Corporation (1-10) are unidentified corporations who
owned, possessed, inspected, managed, controlled, operated, and maintained the Costco
Wholesale business located at 100 Veterans Way, Warminster, PA 18974.

Il. JURISDICTION AND VENUE

6. Pursuant to 28 U.S.C. §1332, this Court has jurisdiction over this case
because it is a lawsuit between parties of diverse citizenship and the amount in
controversy exceeds $75,000.

7. Venue is proper in the United States District Court for the Eastern District
of Pennsylvania, under 28 U.S.C. Section 1391, as Bucks County is the county where the

accident occurred and/or where the parties reside and/or do business.

Il. FACTS

8. On or about August 30, 2019 and prior thereto, Defendants owned,
possessed, inspected, managed, controlled, operated and/or maintained the Costco
Wholesale business located at 100 Veterans Way, Warminster, PA 18974.

9. At all times material hereto, Defendants acted by and through their agents
Case 2:21-cv-00016-GJP Document1 Filed 01/04/21 Page 4 of 7

(actual, apparent or ostensible), servants, workmen, employees and/or officers, all of
whom were then and there acting within the course and scope of their duties, agency,
employment or authority for Defendants.

10. On or about August 30, 2019, Plaintiff, was a business invitee lawfully on
Defendants’ property.

11. On or about August 30, 2019, Plaintiff was returning his shopping cart
from the parking lot area to the designated return location at the entrance of the Costco
building when his foot came into contact with a depression of the sidewalk, known as the
“truncated dome” (See Exhibit A) and was caused to lose his balance, tripping, stumbling
and falling sustaining serious and permanent injuries more fully set forth herein.

12. At all times relevant hereto, Defendants knew or should have known that
the “truncated dome” located on the sidewalk was cracked, raised, defective, and
dangerous, and posed a serious risk of harm to persons such as Plaintiff, and other

patrons to the business establishment.

13. At all times relevant hereto, Plaintiff, relied upon the fact that Defendants
would maintain their property and sidewalks in a safe manner and Defendants’ failure to

maintain the property and sidewalks as aforesaid increased the risk of harm to the

Plaintiff.

14. This accident was caused solely from the negligence, carelessness, and/or
recklessness of Defendants and was in no manner whatsoever due to any act of

negligence on the part of Plaintiff.

COUNT I - NEGLIGENCE
MATHER v. DEFENDANTS

15. Plaintiff hereby incorporates Paragraphs 1-14 as if same were set forth at
Case 2:21-cv-00016-GJP Document1 Filed 01/04/21 Page 5of7

length herein.

16.

The aforesaid accident was caused by the negligence, carelessness and/or

recklessness of Defendants, acting as aforesaid, which negligence, carelessness and/or

recklessness consisted, inter alia, of the following:

(a)
(b)

(c)
(d)
(e)
(f)
(g)
(h)
(i)
Gj)
(k)

())

(m)

17.

failing to repair the defective condition as described above;

failing to properly, completely and thoroughly inspect the
property;

failing to promptly and carefully post warning signs, install
barricades and/or post notices to warn individuals of the defective
condition;

allowing patrons to walk on the defective condition;

failing to remedy the condition to eliminate any danger to patrons

and other individuals;

allowing the said hazardous and dangerous condition to exist once created;
failing to make timely and proper repairs upon said premises;

failing to inspect and failing to establish a policy of inspection;

failing to construct and repair the defective condition;

failing to hire a contractor and/or repair person to fix the defective
condition;

otherwise acting in a manner that was negligent, careless and reckless at
law and in fact all of which a reasonable person would have know or in
the exercise of reasonable care should have known caused an unreasonable
risk of harm to the public and more particularly to the plaintiff herein;
violating applicable ordinances and property maintenance codes for the
City of Warminster, County of Bucks, and the Commonwealth of
Pennsylvania as well as such other statutes and case law governing the
maintenance of property; and

such other acts of negligence, carelessness, and/or recklessness as may be
adduced through discovery or at trial.

As the direct and proximate result of Defendants’ negligence, Plaintiff

sustained severe and multiple injuries, both internal and external, to and about his body,

and extremities and/or aggravation of pre-existing conditions thereto, if any, with injury

to his bones, joints, nerves and nervous system, including, but not limited to: Complex

Region Pain Syndrome of the left lower extremity requiring a series of nerve blocks and

insertion of spinal cord pain stimulator, left foot and ankle pain with impact fracture, left
Case 2:21-cv-00016-GJP Document1 Filed 01/04/21 Page 6 of 7

knee pain, internal injuries of an unknown nature, severe aches, pains, mental anxiety and
anguish, severe shock to his entire nervous system, exacerbation of all known and
unknown pre-existing medical conditions, if any, and other injuries that will represent a
permanent and substantial impairment of Plaintiff's bodily functioning that substantially
impairs Plaintiff's ability to perform his daily life activities, and the full extent of which
is not yet known.

18. As a further result of the said accident, Plaintiff has suffered severe pain,
mental anguish, humiliation, and embarrassment, and he will continue to suffer same for
an indefinite period of time in the future

19. As a further result of the said accident, Plaintiff has and will probably in
the future, be obliged to receive and undergo medical attention, which was or will be
reasonable and necessary arising from the aforesaid accident and will otherwise incur

various expenditures for the injuries he has suffered.

20. As a further result of the said accident, Plaintiff has incurred medical
expenses that were reasonable, necessary, and causally related to the aforesaid accident as

a result of the injuries he sustained in this accident.

21. As a further result of the said accident, Plaintiff has been unable to attend
to his daily chores, duties, and occupations, and he will be unable to do so for an
indefinite time in the future, all to his great financial detriment and loss.

22. As a further result of the said accident, Plaintiff has and will suffer severe

loss of his earnings and/or impairment of his earning capacity.
Case 2:21-cv-00016-GJP Document1 Filed 01/04/21 Page 7 of 7

WHEREFORE, Plaintiff, Richard Mather, demands judgment in his favor and
against Defendants, Costco Wholesale Corporation, John Doe (1-10), Jane Doe (1-10),
and XYZ Corporation (1-10), for a sum in excess of Seventy-Five Thousand Dollars

($75,000.00), together with interest and costs of suit.

COOPER SCHALL & LEVY

 

 

Suite 1400

Philadelphia, PA 19103
charlescooper@cslattorneys.com
T: (215)561-3313

F: (215)246-0693

Dated: December 21, 2020
